Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 3, 2017

                                       No. 04-17-00191-CR

                                  Michael Lawrence REISING,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 15-1601-CR-B
                            Honorable William Old, Judge Presiding

                                         ORDER

        It appears from the record that appellant seeks to appeal the denial of his motion to
reduce bail. Appellate courts lack jurisdiction to consider an interlocutory appeal of trial court’s
denial of a pretrial motion for bond reduction. Ragston v. State, 424 S.W.3d 49, 51-51 (Tex.
Crim. App. 2014). In addition, the clerk’s record does not contain a motion to reduce bail or the
trial court’s order denying a motion to reduce bail.

       It is therefore ORDERED that appellant show cause in writing on or before May 19, 2017
why this appeal should not be dismissed for lack of jurisdiction. All appeal deadlines are
suspended pending our determination whether we have jurisdiction over this appeal.




                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of May, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court